Citation Nr: 0518408	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-18 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1964 to February 
1969 and from October 1969 to January 1972.  The Board notes 
that a December 2001 administrative decision found that the 
veteran's service from July 1966 to February 1969 was 
dishonorable and a bar to benefits for that period.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2004.  A transcript of that hearing has 
been associated with the claims folder.  

In December 2004, the Board requested a medical opinion for 
the appeal from the Veterans Health Administration.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(a) (2004).  The Board received the requested opinion 
in January 2005 and provided the veteran and his 
representative with a copy of the opinion.  Both the opinion 
and the veteran's response have been associated with the 
claims folder.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The competent, probative evidence of record shows that 
the veteran did not incur hepatitis C during active service, 
or that if the veteran did incur hepatitis C in service, it 
was the result of intravenous drug use.    




CONCLUSION OF LAW

Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.301, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran seeks service connection for hepatitis C.  He 
alleges in his October 2002 substantive appeal and during his 
July 2004 Travel Board hearing that he contracted hepatitis C 
while working in a kitchen in service.  He states that the 
kitchen had unsanitary conditions and that he could have been 
exposed to blood from dirty knives and cutting boards.  Based 
on a review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for hepatitis C.  38 U.S.C.A. § 5107(b).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran had military service from July 1964 to February 
1969 and from October 1969 to January 1972.  His DD Form 214s 
reflect the veteran's military occupational specialty as 
cook.  Service medical records dated in June 1970 indicated 
that the veteran complained of painful bowel movement with 
bleeding.  The assessment was rule out hepatitis.  The 
results of laboratory tests conducted at that time were 
essentially negative.

Records from the District of Columbia Department of 
Corrections showed that the veteran was diagnosed as having 
hepatitis C in November 1994.  These records also show that 
the veteran admitted to a long history of intravenous drug 
abuse, beginning as early as the mid 1960s and continuing 
into the 1990s.  

The Board acknowledges that there are two medical opinions 
that generally support the veteran's claim.  In an August 
2004 VA outpatient note, it was related that the veteran was 
applying for disability for hepatitis C and that he thought 
he might have contracted it in service.  The veteran's VA 
physician stated that it was possible that the veteran 
contracted hepatitis C in service in the 1960s or 1970s.  In 
an August 2004 statement, R. Garvin, M.D., related that he 
had reviewed the veteran's service medical records and noted 
continuous complaints of gastrointestinal symptoms and 
attempts to diagnose those symptoms.  In 1970, a physician's 
note was to rule out hepatitis.  Dr. Garvin made the 
following statement: "As [the veteran] is Hepatitis C 
positive I fill (sic) that his condition was at least as 
likely as not contracted during his military service."  

However, neither opinion is based on a complete review of the 
relevant evidence of record.  Specifically, the opinion in 
the August 2004 VA outpatient note appears to be a 
speculative, generic statement based on nothing more than the 
veteran's history and contentions.  The opinion that it was 
"possible" that the disease was incurred in service is too 
uncertain to warrant an award of service connection.  Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Moreover, a medical opinion that 
relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

Although Dr. Garvin stated that he reviewed the veteran's 
service medical records, there is no indication that he had 
access to other records relevant to the veteran's claim, 
including the records from the District of Columbia 
Department of Corrections, which document the veteran's 
admission of intravenous drug use beginning as early as the 
1960s.   Thus, Dr. Garvin's opinion is not based on the 
complete facts of the case.  

On the other hand, the January 2005 VA medical opinion was 
based on a complete review of the claims folder, and offered 
by an appropriate specialist.  This medical opinion included 
a discussion of the likely causes of hepatitis C in general 
and discussion as to why in-service incurrence of hepatitis C 
was improbable.  Specifically, the Chief of the VA Medical 
Center's Gastrointestinal-Hepatology-Nutrition Section stated 
that he found no evidence that the veteran contracted 
hepatitis or hepatitis C while in service.  He explained that 
the two most common causes of hepatitis C in this country are 
intravenous drug use and blood transfusion; two less common 
causes were sex with an intravenous drug user and having been 
in jail for more than three days.  He added that, in many 
cases, no identifiable cause could be found.  The physician 
stated that, although it was remotely possible to contract 
hepatitis C from blood exposure in an unclean mess facility, 
it was highly improbable.  He concluded that, given the 
veteran's self-acknowledged history of intravenous substance 
abuse, it was most likely that he developed hepatitis C 
consequent to intravenous substance abuse, either in service 
or after service.        

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds that the 
January 2005 VA medical opinion is more probative on the 
question of when and how the veteran incurred hepatitis C.  
That opinion states that the veteran most likely did not 
incur hepatitis C in service, but if he did, it was the 
result of intravenous drug use.  Compensation may not be paid 
for disability resulting from the veteran's willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 
1110, 1131.  See 38 C.F.R. § 3.301(c)(3).  See also Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) (holding that 
the law precludes compensation for primary substance abuse 
disabilities and for secondary disabilities that result from 
primary substance abuse).  In either case, service connection 
may not be established.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.301(c)(3).  Accordingly, the appeal is denied.    

II.  Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in letters dated in March 2001, April 2001, and 
February 2004, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the August 2002 
statement of the case, as well as the April 2003 supplemental 
statement of the case, includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Therefore, the Board is satisfied that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided its initial VCAA notice in March 2001 and April 
2001, before the June 2002 rating decision on appeal, such 
that there is no conflict with Pelegrini.  Although the 
February 2004 VCAA letter provided supplementary information 
after the adverse adjudication at issue, there has been no 
allegation or showing by the veteran or his representative 
that such action resulted in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  In this case, 
although none of the VCAA notice letters to the veteran 
specifically contain this request, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  
Bernard, 4 Vet. App. at 392-94; Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Again, neither the veteran nor his 
representative has alleged or shown any prejudicial error in 
the content of the RO's VCAA notice.  See Mayfield, supra.  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA medical records, 
records from the District of Columbia Department of 
Corrections as authorized by the veteran, and a Veterans 
Health Administration medical opinion.  The veteran submitted 
a private medical statement, but has not identified or 
authorized the release of any additional private medical 
records.  He had also provided several lay statements, 
personal written statements, and testimony at a Travel Board 
hearing.  The Board finds no allegation or indication that 
additional relevant evidence remains outstanding.  
Accordingly, the duty to assist has been met.  38 U.S.C.A. § 
5103A.      


ORDER

Service connection for hepatitis C is denied. 



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


